DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 have been amended. 
Claims 14-20 are new.
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1:  DE102008022971
D2:  DE102009031561
D3:  WO2015071110
D4:  EP2000822
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claim 1, the D1 reference discloses a method for checking a distance measuring device of a motor vehicle comprising at least one ultrasonic sensor, in which method functional impairment of the ultrasonic sensor is detected (¶¶ 0001, 0003, and 0005), characterized in that a check is carried out to determine whether the ultrasonic sensor is maladjusted (¶ 0006). 
With regards to claim 2, the D1 reference discloses that, if it is detected that the at least one ultrasonic sensor is maladjusted, an optical and/or acoustic indicator is output to the driver and/or previously set functions are automatically deactivated (¶¶ 0006 and 0016).
With regards to claim 11, the D1 reference discloses a that, once the ignition is switched on or once the vehicle is opened, a cyclical check is carried out to determine whether it was possible to conduct a proper check of the ultrasonic sensor for maladjustment according to any of the preceding claims, and, once a certain time or certain distance is exceeded after the ignition is switched on or the vehicle is opened, after which a proper check of this kind of the ultrasonic sensor was not possible, an evaluation of stored values from acceleration sensors of the motor vehicle is carried out to determine whether a crash or a manipulation of the motor vehicle has taken place, and, if one of these conditions is affirmative, it can be concluded that there is crash-related or manipulation-related maladjustment (¶ 0016).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D2.  
With regards to claim 1, the D2 reference discloses a method for checking a distance measuring device of a motor vehicle comprising at least one ultrasonic sensor, in which method functional impairment of the ultrasonic sensor is detected (¶¶ 0001 and 0016), characterized in that a check is carried out to determine whether the ultrasonic sensor is maladjusted (¶¶ 0006, 0017, and 0019). 
With regards to claim 2, the D2 reference discloses that, if it is detected that the at least one ultrasonic sensor is maladjusted, an optical and/or acoustic indicator is output to the driver and/or previously set functions are automatically deactivated (¶ 0011).
With regards to claim 3, the D2 reference discloses that a measurement is carried out to determine whether the ultrasonic sensor permanently measures a distance in an immediate vicinity or measures distances in the immediate vicinity that significantly fluctuate over time and, if one of these conditions is affirmative, it can be concluded that the ultrasonic sensor is maladjusted (¶ 0034).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 4 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over D2 as applied to claims 1 above, and further in combination with D3.  
The difference between D2 reference and claim 4 is that the claim recites the analysis of a structure-borne sound signal from a directly adjacent ultrasonic sensor. This is a generally known measure for determining malfunctions of an ultrasonic sensor. Usually, said measure is used for determining icing; see, for example, D3 (page 3, first paragraph; page 10, last paragraph to page 13, first paragraph; figures 2 and 3). Using this measure also to determine maladjustment, which, as known, is one of a variety of possible malfunctions (D2:  ¶ 0006), is obvious, and all the more since, according to the description, other malfunctions have to be ruled out previously and therefore maladjustment is clearly the last remaining malfunction (see description, page 4, fourth and fifth paragraphs; page 5, fifth paragraph; page 6, third paragraph; page 16, last paragraph, and page 17, first paragraph).  
With regards to claim 5, the D3 reference determines snow-related or ice-related malfunctions on the basis of sensor-specific parameters (page 3, first paragraph; page 10, last paragraph to page 13, first paragraph; figures 2 and 3).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Claims 6-10 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over D2 as applied to claims 1 above, and further in combination with D4.  
The additional features of claims 6 and 7 relate to checking the plausibility on the basis of measurement results from adjacent ultrasonic sensors. This too is a generally known measure for determining malfunctions of an ultrasound sensor (D4: ¶¶ 0005 and 0016; figures 1 and 2).  Using this measure also to determine maladjustment, which, as known, is one of a variety of possible malfunctions (D2: ¶ 0006), is obvious, and all the more since, according to the description, other malfunctions have to be ruled out previously and therefore maladjustment is clearly the last remaining malfunction (see description, page 4, fourth and fifth paragraphs; page 5, fifth paragraph; page 6, third paragraph; page 16, last paragraph, and page 17, first paragraph).
The additional features of claims 8-10 relate to a comparison of an echo image from the ground surrounding the motor vehicle with a reference echo image. This too is a generally known measure for determining malfunctions of an ultrasound sensor (D4: ¶¶ 0013, 0016, and 0025). Using this measure also to determine maladjustment, which, as known, is one of a variety of possible malfunctions (D2: ¶ 0006), is obvious, and all the more since, according to the description, other malfunctions have to be ruled out previously and therefore maladjustment is clearly the last remaining malfunction (see description, page 4, fourth and fifth paragraphs; page 5, fifth paragraph; page 6, third paragraph; page 16, last paragraph, and page 17, first paragraph).
With regards claim 12, D4 determines noise on the basis of sensor-specific parameters is not considered inventive, as is already clear from the application (description, page 8, fourth paragraph).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 13-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645